UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4832



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DION RENE DREW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cr-00070-WCB)


Submitted:   October 31, 2007          Decided:     November 15, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Andrew Arnold, Christopher P. Stroech, ARNOLD, CESARE & BAILEY,
PLLC, Shepherdstown, West Virginia, for Appellant. Sharon L.
Potter, United States Attorney, Paul T. Camilletti, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dion Rene Drew appeals his conviction and 211-month

sentence following his conviction on one count of possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) (2000); one count of possession of a firearm in

furtherance    of   drug   trafficking,     in    violation   of   18    U.S.C.

§ 924(c)(1) (2000); and one count of being a felon in possession of

a firearm, in violation of 18 U.S.C. § 924(a)(2) (2000).                 Drew’s

counsel filed a brief pursuant to Anders v. California, 286 U.S.

738, 744 (1967), stating that there were no meritorious issues for

appeal, but suggested that the district court erred in denying

Drew’s motion to dismiss the indictment, erred in denying Drew’s

motion to challenge the validity of the search warrant, and erred

in sentencing Drew.         Drew filed a pro se supplemental brief

questioning whether the district court erred in determining the

drug quantities attributable to him, whether the district court

erred in failing to differentiate between crack cocaine and cocaine

base, and whether the district court erred in refusing Drew’s

request for additional voir dire.         Finding no error, we affirm.

            First, the district court did not err in denying Drew’s

motion to dismiss the indictment because he was never personally

served with the initial arrest warrant. Notably, Drew was properly

arrested without a warrant upon the discovery of a weapon by agents

of   the   Bureau   of   Alcohol,   Tobacco,     and   Firearms,   and   Drew’s


                                    - 2 -
admission that he is a convicted felon.              A warrant was only issued

later as Drew was being processed by the United States Marshals

Service.      Moreover, the record makes clear that Drew received all

the process he was due.        Accordingly, the district court properly

found   that    Drew’s   rights   were    not   violated       when   he    was   not

personally served with the initial arrest warrant, and the court

correctly denied his motion to dismiss the indictment.

              Second, the district court properly denied Drew’s motion

to test the validity of the search warrant.                     Drew appears to

question whether it is appropriate for federal officials to rely on

a state-issued warrant.        However, this argument is without merit,

as this court has previously approved of the use of evidence seized

pursuant to a state search warrant in a federal prosecution.                      See

United States v. Clyburn, 24 F.3d 613, 614 (4th Cir. 1994).

Moreover,      the   state   search   warrant       complied   with   the      Fourth

Amendment      because   the   evidence    plainly       established       a   “fair

probability” that illegal narcotics would be found in Drew’s motel

room,   and    accordingly     supported      the    magistrate’s     finding      of

probable cause.       Illinois v. Gates, 462 U.S. 213, 238.            Therefore,

the district court properly dismissed Drew’s motion.

              Drew also challenges his sentence.            This court reviews

the imposition of a sentence for reasonableness.                United States v.

Booker, 543 U.S. 220, 260-61 (2005); United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005).          After Booker, a district court


                                      - 3 -
is no longer bound by the range prescribed by the Sentencing

Guidelines.     Hughes, 401 F.3d at 546.       However, in imposing a

sentence post-Booker, courts still must calculate the applicable

Guidelines range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied,   126   S.   Ct.   2054   (2006).   This   court   will   affirm   a

post-Booker sentence if it “is within the statutorily prescribed

range and is reasonable.” Id. at 433 (internal quotation marks and

citation omitted).         “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”         United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

           Here, the district court did not clearly err in making

its factual findings regarding the amount of drugs attributable to

Drew, and thereby properly determined Drew’s guideline range.

Moreover, the district court treated the Guidelines as advisory,

and sentenced Drew only after considering the § 3553(a) factors and

counsel’s arguments.       Drew’s 211-month sentence is presumptively

reasonable, as it is within the appropriate guideline range and

below the statutory maximum sentence.         As neither Drew nor the

record suggests any information to rebut the presumption, we find

that Drew’s sentence is reasonable.




                                    - 4 -
          Next, Drew’s argument that the district court should have

distinguished between crack cocaine and cocaine base is without

merit   because   “cocaine     base”    and    “crack     cocaine”   are

interchangeable terms.   United States v. Ramos, 462 F.3d 329, 334

(4th Cir.), cert. denied, 127 S. Ct. 697 (2006).          Although Drew

asks that the court reexamine its holding in Ramos, a panel of this

court may not overrule a prior published decision of the court.

See United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).

          Finally, the district court did not err by failing to ask

additional questions regarding racial prejudice during voir dire.

During voir dire, the district court informed the jury panel that

Drew is African-American, and asked if this would affect anyone’s

ability to reach a fair and impartial judgment.         Although Drew is

a black male, race was not an element of the offense or defense and

was not in any way connected with the resolution of relevant facts;

thus, racial issues were not “inextricably bound up with the

conduct of the trial,” and no specific inquiry into potential

racial bias was required.     See United States v. Barber, 80 F.3d

964, 968 (4th Cir. 1996).    Moreover, Drew fails to show that there

was a “reasonable possibility” that racial prejudice might have

influenced the jury in his trial.      See id. at 969-70.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.           We therefore

affirm Drew’s convictions and sentence.       This court requires that


                                - 5 -
counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -